DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/22 has been entered.
 
Response to Arguments
                                           Response: 35 U.S.C.  § 101
1.    Examiner Response:
Applicant’s arguments, see pages 8-11, filed 5/25/22, with respect to the 35 U.S.C. 101
rejections have been fully considered. With the recent amendments to the claims, the claim language does not recite any mathematical relationships, formulas, or calculations.  The claim language also does not also recite a mental process because the steps are not practically performed in the human mind, where for example “setting, by a processing device, feasibility constraints for an untrained model of the unknown component, wherein the untrained model comprises a neural network” and “training, by the processing device, the untrained model based on the feasibility constraints and a comparison of the simulated data and the experimental data to generate a trained model of the unknown component, wherein training the untrained model comprises adjusting parameters of the neural network to reduce errors between the simulation data and the measurements performed at the connection points of the known components”.  Further, with the recent amendment to the claims, the claim language does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people.  Therefore, the claim language does not recite any of the judicial exceptions enumerated in the 2019 PEG, making the claim eligible under 35 U.S.C. 101.  The 35 U.S.C. 101 rejections of claims 1-2, 5-11 and 14-20 has been withdrawn.

                             Response: Support for Amendments
2.    Applicants argue:
	“The Examiner also asserted the specification does not provide support for “simulating the partially known electromechanical system using the untrained model of the unknown component to generate simulated data at the connection points of the known components.”.  Paragraph [0014] of the specification states that “[i]n order to generate a model describing an unknown component, a model generation system can simulate the known components in a system and compare the results of the simulation with measured observations of the system.”
As further explained in paragraph [0038] “Unlike standard ML problems, training based
on behavior of an unknown component in a partially unknown physical system does not
necessarily include learning an input and output of a map of the component. Rather the model
learns indirect information about the behavior of a component through a set of measurements,
some of which may be measurements taken at other components. However, based on the
connection in the system, the measurements taken at one component in the partially unknown
physical system contain information about the behavior of the unknown component.”
These passages, and others, support that simulated data is generated at the connection
points of the known components.” (Remarks: pages 11-12)


3.    Examiner Response:
	The applicant argues that there’s support within paragraphs [0014] and [0038] of the specification for the limitation of claim 1 that states “simulating the partially known electromechanical system using the untrained model of the unknown component to generate simulated data at the connection points of the known components”.  The examiner notes that within those paragraphs, the examiner still has not seen support for simulating the partially known electromechanical system using the untrained model of the unknown component to generate simulated data at the connection points of the known components”.  In paragraph [0014] of the specification it states “During simulation, the unknown components can be simulated according to a set of parameters of an untrained model of the unknown components and constraints within the system. The parameters can then be updated after comparison of the simulation to the observed system in order to optimize the parameters and generate a trained model of the unknown physical components”.  The examiner does not see support for the simulation limitation within this paragraph of the specification.  In paragraph [0038] of the specification it states “Unlike standard ML problems, training based on behavior of an unknown component in a partially unknown physical system does not necessarily include learning an input and output of a map of the component. Rather the model learns indirect information about the behavior of a component through a set of measurements, some of which may be measurements taken at other components. However, based on the connection in the system, the measurements taken at one component in the partially unknown physical system contain information about the behavior of the unknown component. In other words, the behavior of the unknown component is observable through the available measurements. Accordingly, the model generation service 130 performs a parameter estimation with feasibility constraints as discussed above. In some embodiments, the parameter estimation may be performed using filtering methods by extending the state vector to include the parameter vector (e.g. Kalman filtering, or the like). In various embodiments, one or more of methods may be used to solve optimization problems with inequality constraints, including, but not limited to: penalty methods, barrier methods, primal methods, or sequential quadratic programming (SQP). As the evaluation of the unknown component is performed using simulation, then the parameters searched using any optimization technique follow the constraint that the Jacobian is invertible”.  The examiner does not see support for the simulation limitation within this paragraph of the specification.  An explanation of the 35 U.S.C. 112(a) rejection is shown below within the current office action.

                                      Response: 35 U.S.C.  § 103
4.    Examiner Response:
The Applicant’s arguments on page 13 with respect to the limitation of claims 1, 10 
and 16 that states “training, by the processing device, the untrained model based on the feasibility constraints and a comparison of the simulated data and the experimental data to generate a trained model of the unknown component, wherein training the untrained model comprises adjusting parameters of the neural network to reduce errors between the simulation data and the measurements performed at the connection points of the known components” have been considered but are moot because the arguments do not apply to the current rejection.

5.    Examiner Response:
The Applicant’s arguments on page 13 with respect to the limitation of claims 1, 10 
and 16 that states “wherein the system model comprises the trained model of the unknown component” have been considered but are moot because the arguments do not apply to the current rejection.

6.    Applicants argue:
	“Mateai, page 226, 2™ full paragraph. Thus, Mateai states that the model is a “partially validated model.” Nevertheless, the model used to generate the simulation data in Matet is a physical model, not a model that is partly physical and partly model using a neural network. Accordingly, Matei fails to disclose “wherein the system model comprises the trained model of the unknown component and physics-based models of the known components,” as recited by claim 1.” (Remarks: page 14)

7.    Examiner Response:
	The examiner notes that upon further consideration, the examiner considers the physics-based models for faults to be the physics-based models of the known components, since the physics-based models are included in the nominal model, and the examiner considers the nominal model to be the system model, since the nominal model includes a plurality of models that makeup the railway assembly, see Pg. 226 left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.” and Pg. 226, sec. 3 System Modeling, 1st paragraph, “This section presents the fault, etc.” of the Matei et al. reference.

8.    Examiner Response:
	The examiner notes that the applicant’s arguments on Pg. 15 regarding the training
limitation of claim 1 are the same arguments for claims 10 and 16 and the examiner’s response is the same as shown in section 4 of the current office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-11 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With the recent amendment to claims 1 and 10, the examiner has not seen any written description of “simulating the partially known electromechanical system using the untrained model of the unknown component to generate simulated data at the connection points of the known components”.  In paragraph [0014] of the specification it states “In order to generate a model describing an unknown component, a model generation system can simulate the known components in a system and compare the results of the simulation with measured observations of the system. During simulation, the unknown
components can be simulated according to a set of parameters of an untrained model of the
unknown components and constraints within the system. The parameters can then be updated
after comparison of the simulation to the observed system in order to optimize the parameters
and generate a trained model of the unknown physical components”.  In paragraph [0038] of the specification it states “Unlike standard ML problems, training based on behavior of an unknown component in a partially unknown physical system does not necessarily include learning an input and output of a map of the component. Rather the model learns indirect information about the behavior of a component through a set of measurements, some of which may be measurements taken at other components. However, based on the connection in the system, the measurements taken at one component in the partially unknown physical system contain information about the behavior of the unknown component. In other words, the behavior of the unknown component is observable through the available measurements. Accordingly, the model generation service 130 performs a parameter estimation with feasibility constraints as discussed above. In some embodiments, the parameter estimation may be performed using filtering methods by extending the state vector to include the parameter vector (e.g. Kalman filtering, or the like). In various embodiments, one or more of methods may be used to solve optimization problems with inequality constraints, including, but not limited to: penalty methods, barrier methods, primal methods, or sequential quadratic programming (SQP). As the evaluation of the unknown component is performed using simulation, then the parameters searched using any optimization technique follow the constraint that the Jacobian is invertible”.  There’s no mentioning of simulating the partially known electromechanical system using the untrained model of the unknown component to generate simulated data at the connection points of the known components.  Also, dependent claims 2, 6-9, 11, and 14-15 are also rejected under 35 U.S.C.
112(a), since these claims depend upon claims 1 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
online reference The Case for a Hybrid Approach to Diagnosis:  A Railway Switch, written by Matei et al. (from IDS dated 3/17/20) in view of online reference Thyristor photoelectric firing system applied in Auto-passing Neutral Section system, written by Xiong et al. in further view of online reference Novel Condition Monitoring Techniques Applied to Improve the Dependability of Railway Point Machines, written by Asada.

Examiner’s note: Regarding the limitation of claim 1 that states “receiving a set of experimental data of a partially known electromechanical system”, the examiner considers the rail switch assembly to be the electromechanical system, since within the rail switch assembly the point machine is responsible for moving the switch blades.  An electromechanical system converts electrical energy into mechanical movement, see Non-Patent Literature of the definition of an electromechanical system in the file wrapper dated 10/9/20 and Pg. 226, sec. 2 Problem Description, 2nd paragraph, “The rail switch assembly considered, etc.”, Pg. 226, left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.” of the Matei et al. reference.
Regarding the limitation of claim 1 that states “wherein the partially known electromechanical system comprises known components, connection points of the known components, an unknown component, and connections points of the unknown component”, the examiner considers the point machine, the adjuster and the switch blades as being the known components, since they’re components of the railway switch that are connected to each other.  Also, the examiner the connection points of the known components to be the connections of the point machine to the switch blades and the adjuster connected to the switch blades.  Further, the examiner considers the drive rod to be the unknown component, since the drive rod conforms physical constraints of a partially known physical system (rail switch assembly).  A partially validated model is used in the Matei et al reference to determine a set of features that are representative of normal and abnormal behavior.  Having partial electrical specifications of components does not allow an adequate system model to be generated.  Therefore, the modeling of known components enables the analysis of the components of the system to be conducted, see Pg. 227, sec. 3.1 Point Machine, 1st paragraph, “The point machine is the component, etc.”, Pg. 228, sec. 3.2 Adjuster, “The adjuster links the drive rod, etc.”, Pg. 228, sec. 3.3 Switch blades, “The adjuster is connected to two switch blades, etc.” and Fig. 2 of the Matei et al. reference.
Regarding the limitation of claim 1 that states “setting, by a processing device, feasibility constraints for an untrained model of the unknown component”, the examiner notes only a sub-set of the variables match the counterpart in experimental data, which demonstrates that there are constraints, since all the variables are not matching the experimental data, see Pg. 226, left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.” of the Matei et al. reference.
Regarding the limitation of claim 1 that states “generating a model-based diagnostic output for the partially known electromechanical system using a system model of the partially known electromechanical system, and physics-based models of the known components”, the examiner considers the nominal model to be the system model, since the nominal model includes a plurality of models that makeup the railway assembly.  Also, the examiner considers the physics-based models for faults to be the physics-based models of the known components, since the physics-based models are included in the nominal model, see Pg. 226 left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.”, Pg. 226, sec. 3 System Modeling, 1st paragraph, “This section presents the fault, etc.” of the Matei et al. reference.
Regarding the limitation of claim 1 that states “setting passivity constraints for the untrained model of the unknown component, wherein the unknown component comprises an electrical component”, the examiner considers the resistor to be the electrical component of the unknown component, since a resistor can dissipate energy generated by other sources see paragraph [0030] of the specification and Pg. 2, left col., sec. B. Principle of SSGD, 1st paragraph, “Figure 2 shows a self-powered, etc.”, Pg. 3, right col., sec. 4 Simulation and Experimental Results, 3rd paragraph, “Figure 5 shows the simulation waveform, etc.” of the Xiong et al. reference.


With respect to claim 1, Matei et al. discloses “A method” as [Matei et al. (Pg. 225, sec. 1 Introduction, last sentence of 2nd paragraph, “Throughout the rest of the paper, etc.”)] Examiner’s interpretation: The process of the invention is described in the introduction;
“receiving a set of experimental data of a partially known electromechanical system” as [Matei et al. (Pg. 226, sec. 2 Problem Description, 2nd paragraph, “The rail switch assembly considered, etc.”, Pg. 226, left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.”)] Examiner’s interpretation:  The examiner considers the rail switch assembly to be the electromechanical system, since within the rail switch assembly the point machine is responsible for moving the switch blades.  An electromechanical system converts electrical energy into mechanical movement, see Non-Patent Literature of the definition of an electromechanical system in the file wrapper dated 10/9/20;
“wherein the partially known electromechanical system comprises known components, connection points of the known components, an unknown component, and connections points of the unknown component” as [Matei et al. (Pg. 227, sec. 3.1 Point Machine, 1st paragraph, “The point machine is the component, etc.”, Pg. 228, sec. 3.2 Adjuster, “The adjuster links the drive rod, etc.”, Pg. 228, sec. 3.3 Switch blades, “The adjuster is connected to two switch blades, etc.”, Fig. 2)] Examiner’s interpretation: The examiner considers the point machine, the adjuster and the switch blades as being the known components, since they’re components of the railway switch that are connected to each other.  Also, the examiner the connection points of the known components to be the connections of the point machine to the switch blades and the adjuster connected to the switch blades.  Further, the examiner considers the drive rod to be the unknown component, since the drive rod conforms physical constraints of a partially known physical system (rail switch assembly).  A partially validated model is used in the Matei et al reference to determine a set of features that are representative of normal and abnormal behavior.  Having partial electrical specifications of components does not allow an adequate system model to be generated.  Therefore, the modeling of known components enables the analysis of the components of the system to be conducted;
“and wherein the experimental data comprises measurements performed at connection points of known components” as [Matei et al. (Pg. 227, sec. 3.1 Point Machine, 1st paragraph, “The point machine is the component, etc.”, Pg. 228, sec. 3.2 Adjuster, “The adjuster links the drive rod, etc.”, Pg. 228, sec. 3.3 Switch blades, “The adjuster is connected to two switch blades, etc.”, Fig. 2)];
“setting, by a processing device, feasibility constraints for an untrained model of the unknown component” as [Matei et al. (Pg. 226, left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.”)] Examiner’s interpretation: Only a sub-set of the variables match the counterpart in experimental data, which demonstrates that there are constraints, since all the variables are not matching the experimental data;
“generating a model-based diagnostic output for the partially known electromechanical system using a system model of the partially known electromechanical system, and physics-based models of the known components” as [Matei et al. (Pg. 226 left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.”, Pg. 226, sec. 3 System Modeling, 1st paragraph, “This section presents the fault, etc.”)] Examiner’s interpretation: The examiner considers the nominal model to be the system model, since the nominal model includes a plurality of models that makeup the railway assembly.  Also, the examiner considers the physics-based models for faults to be the physics-based models of the known components, since the physics-based models are included in the nominal model;
While Matei et al. teaches setting passivity constraints for the untrained model of the unknown component, Matei et al. does not explicitly disclose “setting passivity constraints for the untrained model of the unknown component, wherein the unknown component comprises an electrical component”
Xiong et al. discloses “setting passivity constraints for the untrained model of the unknown component, wherein the unknown component comprises an electrical component” as [Xiong et al. (Pg. 2, left col., sec. B. Principle of SSGD, 1st paragraph, “Figure 2 shows a self-powered, etc.”, Pg. 3, right col., sec. 4 Simulation and Experimental Results, 3rd paragraph, “Figure 5 shows the simulation waveform, etc.”)] Examiner’s interpretation: The examiner considers the resistor to be the electrical component of the unknown component, since a resistor can dissipate energy generated by other sources see paragraph [0030] of the specification;
Matei et al. and Xiong et al. are analogous art because they are from the same field endeavor of analyzing elements of a railroad assembly.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Matei et al. of setting passivity constraints for the untrained model of the unknown component by incorporating setting passivity constraints for the untrained model of the unknown component, wherein the unknown component comprises an electrical component as taught by Xiong et al. for the purpose of describing the principle and design of SCR self-supplied gate driver (SSGD) and a pulse amplifier.
The motivation for doing so would have been because Xiong et al. teaches by describing the principle and design of SSGD and a pulse amplifier, the ability to eliminate the need for an isolated power supply board or auxiliary power supply, as well as saving in cost and space in medium and high voltage applications (Xiong et al. (Abstract, Pg. 4, sec. 5 Conclusion).
While the combination of Matei et al. and Xiong et al. teaches simulating a partially known electromechanical system, Matei et al. and Xiong et al. do not explicitly disclose “
 generate a model-based diagnostic output for the partially known electromechanical system using a system model of the partially known electromechanical system, Matei et al. and Xiong et al. do not explicitly disclose “wherein the untrained model comprises a neural network; “simulating the partially known electromechanical system using the untrained model of
the unknown component to generate simulated data at the connection points of the known components; training, by the processing device, the untrained model based on the feasibility constraints and a comparison of the simulated data and the experimental data to generate a trained model of the unknown component, wherein training the untrained model comprises adjusting parameters of the neural network to reduce errors between the simulation data and the measurements performed at the connection points of the known components; wherein the system model comprises the trained model of the unknown component; and providing the model-based diagnostic output as a user interface as part of an analytics platform”
	Asada discloses “wherein the untrained model comprises a neural network” as [Asada (Pg. 117, sec. 6.3 Transferability of the algorithm to other types of point machine and
further testing the ability of the algorithm: HW-type point machine, 2nd paragraph, “Feature extraction and drive force, etc.”, Pg. 119, 1st -2nd paragraph, “Twenty-seven training data sets, etc.”)];


“simulating the partially known electromechanical system using the untrained model of
the unknown component to generate simulated data at the connection points of the known components” as [Asada (Pg. 117, sec. 6.3 Transferability of the algorithm to other types of point machine and further testing the ability of the algorithm: HW-type point machine, 2nd paragraph, “Feature extraction and drive force, etc.”, Pg. 119, 1st -2nd paragraph, “Twenty-seven training data sets, etc.”)];
	“training, by the processing device, the untrained model based on the feasibility constraints and a comparison of the simulated data and the experimental data to generate a trained model of the unknown component” as [Asada (Pg. 124, 2nd paragraph, “Validation data sets were used, etc.”, Pg. 128, sec. 6.3.3, Experiment 3: Testing the data which is not from the drive force conditions as in training data sets, 2nd paragraph, “The Neural Network model trained, etc.”, Figs. 6-18 and 6-19)];
	“wherein training the untrained model comprises adjusting parameters of the neural network to reduce errors between the simulation data and the measurements performed at the connection points of the known components” as [Asada (Pg. 108, 2nd – 5th paragraph, “Parameters (w) have to be to, etc.”)];
	“wherein the system model comprises the trained model of the unknown component” as [Asada (Pg. 124, 2nd paragraph, “Validation data sets were used, etc.”, Pg. 128, sec. 6.3.3, Experiment 3: Testing the data which is not from the drive force conditions as in training data sets, 2nd paragraph, “The Neural Network model trained, etc.”, Figs. 6-18 and 6-19)];
	“and providing the model-based diagnostic output as a user interface as part of an analytics platform” as [Asada (Pg. 33, Fig. 3-2)];
Matei et al., Xiong et al. and Asada are analogous art because they are from the same field endeavor of analyzing elements of a railroad assembly.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Matei et al. and Xiong et al. of simulating a partially known electromechanical system by incorporating wherein the untrained model comprises a neural network; “simulating the partially known electromechanical system using the untrained model of the unknown component to generate simulated data at the connection points of the known components; training, by the processing device, the untrained model based on the feasibility constraints and a comparison of the simulated data and the experimental data to generate a trained model of the unknown component, wherein training the untrained model comprises adjusting parameters of the neural network to reduce errors between the simulation data and the measurements performed at the connection points of the known components; wherein the system model comprises the trained model of the unknown component; and providing the model-based diagnostic output as a user interface as part of an analytics platform as taught by Asada for the purpose of monitoring the condition of point machines.
	The motivation for doing so would have been because Asada teaches by monitoring the condition of point machines, the ability to detect incipient faults in the early stage of their development can be accomplished (Asada (Pg. 137, sec. 7.2 Conclusions 1st – 2nd paragraph, “The current methodology for condition, etc.”).

Examiner’s note: Regarding the limitation of claim 2 that states “determining available parameters of the untrained model based on the feasibility constraints”, the examiner considers the angular velocity and the cam angle to be the available parameters that are determined, since these parameters are from the servomotor and gear-cam mechanism, which are a part of the point machine, which is a component of the system, see Pg. 227, rigt col., Servomotro, “No technical details were provided, etc.”, Pg. 228, left col., The Gear-Cam mechanism, 1st paragraph, “As mentioned earlier, the gear-cam mechanism, etc.”, Pg. 229, sec. 4 Model Validation, “Motor angular velocity, cam angle and stroke, etc.” of the Matei et al. reference.

With respect to claim 2, the combination of Matei et al., Xiong et al. and Asada discloses the method of claim 1 above, and Matei et al. further discloses “determining available parameters of the untrained model based on the feasibility constraints” as [Matei et al. (Pg. 227, right col., Servomotro, “No technical details were provided, etc.”, Pg. 228, left col., The Gear-Cam mechanism, 1st paragraph, “As mentioned earlier, the gear-cam mechanism, etc.”, Pg. 229, sec. 4 Model Validation, “Motor angular velocity, cam angle and stroke, etc.”)] Examiner’s interpretation: The examiner considers the angular velocity and the cam angle to be the available parameters that are determined, since these parameters are from the servomotor and gear-cam mechanism, which are a part of the point machine, which is a component of the system;
	“updating the parameters of the untrained model to reduce errors between the simulation
data and the experimental data” as [Asada (Pg. 108, 2nd – 5th paragraph, “Parameters (w) have to be to, etc.”)];

Examiner’s note: Regarding claim 6, the examiner considers the second clamping circuit that consists of resistors to be the second unknown component that comprises an electrical component, since the clamping circuits are a component of the switch-ground auto-passing neutral section, see Pg. 2, left col., sec. B. Principle of SSGD, 1st paragraph, “Figure 2 shows a self-powered, etc.” and Fig. 2 of the Xiong et al. reference.

With respect to claim 6, the combination of Matei et al., Xiong et al. and Asada discloses the method of claim 1 above, and Xiong et al. further discloses “wherein the electromechanical system comprises a second unknown component, wherein the second unknown component comprises one of an electrical or mechanical component” as [Xiong et al. (Pg. 2, left col., sec. B. Principle of SSGD, 1st paragraph, “Figure 2 shows a self-powered, etc.”, Fig. 2)] Examiner’s interpretation: The examiner considers the second clamping circuit that consists of resistors to be the second unknown component that comprises an electrical component, since the clamping circuits are a component of the switch-ground auto-passing neutral section;

Examiner’s note: Regarding claim 7, the examiner considers the second set of experimental data to be the experimental data during a second time of the procedure, see Fig. 1 of the Matei et al. reference.

With respect to claim 7, the combination of Matei et al., Xiong et al. and Asada discloses the method of claim 1 above, and Matei et al. further discloses “receiving a second set of experimental data at second connection points of a second unknown component” as [Matei et al. (Fig. 1)] Examiner’s interpretation: As shown in Fig. 1 of the Matei et al. reference, there is a feedback loop from the model validation back to the modeling procedure.  The examiner considers the second set of experimental data to be the experimental data during a second time of the procedure;
“and optimizing a second untrained model of the second unknown component to generate a second trained model of the second unknown component.”  as [Matei et al. (Fig. 1)] Examiner’s interpretation: As shown in Fig. 1 of the Matei et al. reference, there is a feedback loop from the model validation back to the modeling procedure;

With respect to claim 8, the combination of Matei et al., Xiong et al. and Asada discloses the method of claim 1 above, and Matei et al. further discloses “wherein the experimental data comprises data measured from one or more connection points or nodes of the partial known electromechanical system in different conditions.” as [Matei et al. (Pg. 226, left col., 3rd paragraph, “In this paper, we begin to bridge, etc.”)] Examiner’s interpretation: The experimental data incudes nominal and fault data that is measured;

With respect to claim 9, the combination of Matei et al., Xiong et al. and Asada discloses the method of claim 1 above, and Matei et al. further discloses “simulating the partially known electromechanical system according to first conditions associated with a first portion of the experimental data” as [Matei et al. (Pg. 225, Introduction, 1st – 2nd paragraph, “Consider the case of developing, etc.”)]; 
“and simulating the partially known electromechanical system according to second conditions associated with a second portion of the experimental data.” as [Matei et al. (Pg. 225, Introduction, 1st – 2nd paragraph, “Consider the case of developing, etc.”)]; 

11.	Claims 10-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference The Case for a Hybrid Approach to Diagnosis:  A Railway Switch, written by Matei et al. (from IDS dated 3/17/20), online reference Thyristor photoelectric firing system applied in Auto-passing Neutral Section system, written by Xiong et al., Novel Condition Monitoring Techniques Applied to Improve the Dependability of Railway Point Machines, written by Asada in view of Rosener (U.S. PGPub 2012/0221181).

With respect to claim 10, Matei et al. discloses “A system” as [Matei et al. (Pg. 227, sec. 3.1, 1st paragraph, “The point machine is the component, etc.”)];
“a memory device” as [Asada (Pg. 142, 1st – 2nd paragraph, “A Point control box is installed near the, etc.”)] Examiner’s interpretation: The examiner considers the computer to be the memory device, since memory is embedded within a computer;
“a processing device” as [Asada (Pg. 142, 1st – 2nd paragraph, “A Point control box is installed near the, etc.”)] Examiner’s interpretation: The examiner considers the computer to be the processing device, since it can process control and status signals;
While the combination of Matei et al., Xiong et al. and Asada teaches having a processing device, Matei et al., Xiong et al. and Asada do not explicitly disclose “a processing device operatively coupled to the memory device”
Rosener discloses “a processing device operatively coupled to the memory device” as [Rosener (paragraph [0023])];
Matei et al., Xiong et al., Asada and Rosener are analogous art because they are from the same field endeavor of analyzing a railroad assembly.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Matei et al., Xiong et al. and Asada of having a processing device by incorporating a processing device operatively coupled to the memory device as taught by Rosener for the purpose of controlling a model railroad layout.
The motivation for doing so would have been because Rosener teaches by providing a configurable Block Module for model train layout control, the ability to run a model train layout without understanding the status of the train layout, while providing two-way communication between various parts of the layout with simplified wiring can be accomplished (Rosener (paragraph [0007] – [0008]).
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

Examiner’s note: Regarding claim 11, the examiner considers the angular velocity and the cam angle to be the available parameters that are determined, since these parameters are from the servomotor and gear-cam mechanism, which are a part of the point machine, which is a component of the system, see Pg. 227, right col., Servomotro, “No technical details were provided, etc.”, Pg. 228, left col., The Gear-Cam mechanism, 1st paragraph, “As mentioned earlier, the gear-cam mechanism, etc.”, Pg. 229, sec. 4 Model Validation, “Motor angular velocity, cam angle and stroke, etc.” of the Matei et al. reference.

With respect to claim 11, the combination of Matei et al., Xiong et al., Asada and Rosener discloses the system of claim 10 above, and Matei et al. further discloses “determine available parameters of the untrained model based on the feasibility constraints” as [Matei et al. (Pg. 227, right col., Servomotro, “No technical details were provided, etc.”, Pg. 228, left col., The Gear-Cam mechanism, 1st paragraph, “As mentioned earlier, the gear-cam mechanism, etc.”, Pg. 229, sec. 4 Model Validation, “Motor angular velocity, cam angle and stroke, etc.”)] Examiner’s interpretation: The examiner considers the angular velocity and the cam angle to be the available parameters that are determined, since these parameters are from the servomotor and gear-cam mechanism, which are a part of the point machine, which is a component of the system;
“and update the parameters of the untrained model to reduce errors between the simulation data and the experimental data.” as [Asada (Pg. 108, 2nd – 5th paragraph, “Parameters (w) have to be to, etc.”)];

With respect to claim 14, the combination of Matei et al., Xiong et al., Asada and Rosener discloses the system of claim 10 above, and Matei et al. further discloses “receive a second set of experimental data at second connection points of a second unknown component” as [Matei et al. (Fig. 1)] Examiner’s interpretation: As shown in Fig. 1 of the Matei et al. reference, there is a feedback loop from the model validation back to the modeling procedure.  The examiner considers the second set of experimental data to be the experimental data during a second time of the procedure;
 “and optimize a second untrained model of the second unknown component to generate a second trained model of the second unknown component.”  as [Matei et al. (Fig. 1)] Examiner’s interpretation: As shown in Fig. 1 of the Matei et al. reference, there is a feedback loop from the model validation back to the modeling procedure;

With respect to claim 15, the combination of Matei et al., Xiong et al., Asada and Rosener discloses the system of claim 10 above, and Matei et al. further discloses “simulate the partially known electromechanical system according to first conditions associated with a first portion of the experimental data” as [Matei et al. (Pg. 225, Introduction, 1st – 2nd paragraph, “Consider the case of developing, etc.”)]; 
“and simulate the partially known physical system according to second conditions associated with a second portion of the experimental data.” as [Matei et al. (Pg. 225, Introduction, 1st – 2nd paragraph, “Consider the case of developing, etc.”)];

With respect to claim 16, Rosener discloses “A non-transitory computer-readable medium having instructions stored thereon” as [Rosener (paragraph [0023])];
Matei et al., Xiong et al., Jin et al. and Rosener are analogous art because they are from the same field endeavor of analyzing a railroad assembly.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Matei et al., Xiong et al. and Jin et al. of using a fault0augmented physics based model to extract meaningful behavioral features corresponding to the normal and abnormal behavior by incorporating a non-transitory computer-readable medium having instructions stored thereon as taught by Rosener for the purpose of controlling a model railroad layout.
The motivation for doing so would have been because Rosener teaches by providing a configurable Block Module for model train layout control, the ability to run a model train layout without understanding the status of the train layout, while providing two-way communication between various parts of the layout with simplified wiring can be accomplished (Rosener (paragraph [0007] – [0008]).
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claims 17-20, the claims recite the same substantive limitations as claims 10-11 and 14-15 above, and are rejected using the same teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147